Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the Applicant’s filing on 09/26/2022.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
09/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al. (US 20160088482 A1) in view of Krapf et al. (US 20160178398).
Regarding claim 1, Zeiler discloses a power tool (Fig. 1) comprising: 
a power tool housing (105);
 a motor within the power tool housing (165); 
a power tool controller (145) within the power tool housing (105) and configured to control power provided to the motor (165); 
a first wireless communications interface (150) within the power tool housing (105), the first wireless communications interface (150) coupled to the power tool controller (145) and configured to communicate with a remote device (120, 135, 130, 140, 115, Fig. 1); and
Zeiler does not teach a sensor attachment configured to be physically coupled to the power tool housing, the sensor attachment including a non-contact sensor, a second wireless communications interface for wirelessly communicating with the remote device, and a sensor controller, the sensor controller configured to receive, by the second wireless communications interface, an input signal from the remote device, and generate a control signal for controlling operation of the motor based on the input signal from the remote device.
Krapf teaches a sensor attachment (10a and/or 14a) configured to be physically coupled to the power tool housing (([0029]-[0030])), the sensor attachment (10a and/or 14a) including a non-contact sensor (66a, [0035] and [0041]), a second wireless communications interface (24a) for wirelessly communicating with the remote device (28a, [0040]), and a sensor controller (20a and/or 64a), the sensor controller (20a and/or 64a) configured 
to receive, by the second wireless communications interface (24a), an input signal from the remote device (28a), and generate a control signal for controlling operation of the motor based on the input signal from the remote device (28a) [0041]-[0042], [0016] and [0047].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Zeiler to further include a sensor attachment as taught by Krapf, in order to makes it possible, to achieve a high degree of operating convenience, since an item of information concerning a located object can be communicated to an operator via the sensor attachment in an advantageously simple manner. ([0009] of Krapf).
Zeiler in view of Krapf further discloses:
Regarding claim 2, wherein the sensor controller (20a and/or 64a of Krapf) is further configured to adjust a desired fastener depth based on the input signal from the remote device ([0016] of Krapf)
Regarding claim 3, wherein the remote device is operable to receive a user input to select a desired depth setting for the power tool ([0016] of Krapf).
Regarding claim 5, wherein the sensor controller (20a and/or 64a of Krapf) is further configured to: receive a signal from the non-contact sensor (66a of Krapf) related to a distance to a work surface ([0009] of Krapf), determine a depth of a fastener based on the signal received from the non-contact sensor ([0016] of krapf), and provide the control signal if the depth of the fastener is greater than or equal to a desired fastener depth ([0016] of krapf).
Regarding claim 6, wherein the control signal is operable to cause power to the motor to be turned off ([0016] of Krapf).
Regarding claim 7, wherein the second wireless communications interface uses a Bluetooth.RTM Communication protocol ([0011] of Krapf).
Regarding claim 8, wherein the sensor controller (20a and/or 64a of Krapf) is further configured to transmit, by the communications interface, an output signal that includes a current drilling depth of the power tool to the remote device ([0009], [0037]-[0038] and [0042] of Krapf).
Regarding claim 9, wherein the sensor controller is further configured to transmit, by the communications interface, an output signal that includes a current alignment of the power tool ([0009], [0037]-[0038] and [0042] of Krapf).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al. (US 20160088482 A1) in view of Krapf et al. (US 20160178398), and in further view of Yamazaki et al. (US 20150091782 A1).
Regarding claim 4, Zeiler as modified above teaches essentially the claimed invention according to claim 1 including a remote device (28a of Krapf) having a display device (Fig. 1 of Krapf) and selecting the desired depth setting for the power tool as explained above.
Zeiler as modified above is silent with regard to the remote device is operable to receive a user input to select between metric units and imperial units selecting the desired depth setting for the power tool.
Yamazaki teaches it is old and well known to have a display device having inputs to display and allow a user to select between metric units and imperial units ([0010])
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the remote device of Zeiler as modified above having a display screen with input means to further be capable of displaying both metric and imperial units as taught by Yamazaki, which gives the tool increased adaptability and flexibility during use on a worksite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krapf et al. (US 20160178398).
Regarding claim 13, Krapf teaches a sensor attachment (10a and/or 14a) for a power tool (Fig. 1) the power tool including a motor (Implicit), the sensor attachment (10a and/or 14a) comprising a non-contact sensor (66a, [0005], [0010], [0035] and [0041]), a communications interface (24a) for wirelessly communicating with the remote device (28a, [0040]), and a sensor controller (20a and/or 64a), the sensor controller (20a and/or 64a) configured 
to receive, by the second wireless communications interface (24a), an input signal from the remote device (28a), and generate a control signal for controlling operation of the motor based on the input signal from the remote device (28a) [0041]-[0042], [0016] and [0047].
Regarding claim 14, wherein the sensor controller (20a and/or 64a) is further configured to adjust a desired fastener depth based on the input signal from the remote device ([0016])
Regarding claim 15, wherein the sensor controller is further configured to determine an operating mode of the sensor attachment based on the input signal from the remote device [0042]
Regarding claim 18, A method of operating a sensor attachment (10a and/or 14a) physically coupled to a power tool (Fig. 1), the sensor attachment (10a and/or 14a) including a sensor controller (20a and/or 64a), a communications interface (24a), and a non-contact sensor (66a, [0005], [0010], [0035] and [0041]), the method comprising: receiving, by the communications interface (24a), an input signal from a remote device (28a, [0040]); determining, using the sensor controller (20a and/or 64a), a desired fastener depth based on the input signal from the remote device [0016]; determining, using the sensor controller (20a and/or 64a), a depth of a fastener based on a signal received from the non-contact sensor (66a); and generating, using the sensor controller, a control signal if the depth of the fastener is greater than or equal to the desired fastener depth ([0016] and [0041])
Regarding claim 19, further comprising determining, by the sensor controller (20a and/or 64a), an operating mode of the sensor controller based on the input signal from the remote device [0042]

Allowable Subject Matter
Claims 10-12, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of automatic insertion device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731

/ANDREW M TECCO/Primary Examiner, Art Unit 3731